Citation Nr: 0701102	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lower back.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for a right leg 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C and if so whether the reopened claim should be 
granted.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left foot disability and if so whether the reopened claim 
should be granted.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disability and if so whether the reopened claim 
should be granted.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2004 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for 
degenerative changes of the lower back, PTSD, and left and 
right leg disabilities, as well as entitlement to a TDIU are 
addressed in the remand that follows the order section of 
this decision. 


FINDINGS OF FACT

1.  The evidence received since the unappealed rating 
decision of May 2003 denying service connection for hepatitis 
C includes evidence that is not duplicative or cumulative of 
the evidence previously of record and is sufficient to raise 
a reasonable possibility of substantiating the claim.

2.  The evidence received since the unappealed rating 
decision of May 2003 denying service connection for left foot 
and right foot disabilities includes evidence that is not 
duplicative or cumulative of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a left 
foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a 
right foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Hepatitis C 

Service connection for hepatitis C was denied by a rating 
decision in May 2003.  The RO denied the claim, in part, on 
the basis that service medical records showed no diagnosis or 
treatment for hepatitis in service and the current medical 
evidence failed to show that the veteran's currently 
diagnosed hepatitis C was the result of his military service.  
Additionally, the RO noted that the veteran failed to prepare 
the questionnaire on risk factors for hepatitis as requested.  

The evidence then of record included the veteran's service 
medical records, which contain no evidence of hepatitis, and 
the DD Form 214, which shows that the veteran served in the 
Republic of Vietnam and Thailand.  VA treatment records dated 
from July 2002 to April 2003 indicate that the veteran had 
hepatitis C.  An October 2002 record notes that the veteran's 
hepatitis C etiology vectors were positive for intravenous 
drug use, inhalational opiates, and multiple unprotected sex 
encounters.  A December 2002 record notes that the veteran 
denied a history of intravenous drug abuse.  

The veteran's claim to reopen was received in June 2004.  The 
evidence received since the prior unappealed denial include 
VA treatment records dated from July 2002 to September 2004, 
which show that the veteran was followed for hepatitis C.  
Disability records from the Social Security Administration 
(SSA) were associated with the claims file.  At the May 2006 
videoconference hearing, the veteran reported on several risk 
factors for his exposure to hepatitis C, including being 
subjected to inoculation shots.

The evidence added to the record since the unappealed rating 
decision in May 2003 includes evidence that is both new and 
material.  Specifically, the veteran has identified an event 
in service (inoculation) that might be the cause of his 
currently diagnosed hepatitis C.  He had not done so 
previously.  When the veteran's original claim was denied, 
the reported on risk factors (intravenous drug use, etc.) for 
his exposure to hepatitis C related to conduct that would 
preclude a grant of service connection.  Therefore, the Board 
is satisfied that the veteran's testimony concerning this 
service risk factor for his development of hepatitis C is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
veteran's claim for service connection for hepatitis C is 
warranted. 



Left Foot and Right Foot Disabilities 

Service connection for a bilateral foot disability was denied 
in an appealed rating decision in May 2003.  The RO denied 
the claim on the basis that the evidence failed to 
demonstrate that the veteran had a chronic disability of 
either foot.   

The evidence then of record included the veteran's service 
medical records, which show that an intractable plantar 
keratosis of the third metatarsal head was noted September 
1966.  Records dated in February 1968 indicate that the 
veteran had a large callous formation on the ball of his 
right foot removed and that there were no complications.  
Another February 1968 record shows that the veteran 
complained of a burning sensation in his feet.  The veteran 
was referred to orthopedics with a provisional diagnosis of 
congenital shortening of the 4th toe bilaterally with 
secondary plantar warts.  An August 1968 record shows that 
the veteran had pain in his feet with calluses beneath the 
2nd metatarsal of both feet which he declined to have pared 
or cut.  On the Report of Medical History that accompanied 
the October 1968 separation examination report, it was noted 
that the veteran reported that he had callouses on his feet.  
After service, VA treatment records dated from July 2002 to 
April 2003 note no findings referable to a foot disorder. 

The veteran's claim to reopen was received in June 2004.  VA 
treatment records dated from July 2002 to September 2004 are 
only significant for a May 2004 record that shows that the 
veteran complained of pain that went from his neck to his 
feet.  Disability records from the SSA include a December 
2004 report from Dr. W.S. in which it was noted that the 
veteran had deformities in both feet from birth.  The current 
physical examination revealed that the 4th toe on each foot 
was shortened.  The 2nd and 3rd toes on each foot were 
slightly webbed.  He had a couple of scars on the right foot 
especially where he had had podiatric surgery "many years 
ago."  The soles of his feet showed almost a "rocker bottom 
foot," severe flat foot, and some lesions similar to plantar 
warts.  Dr. W.S. reported that it was his assessment that the 
veteran had problems with both feet that prevented standing 
or walking for any prolonged period of time.  

The medical evidence added to the record since the unappealed 
rating decision in May 2003 includes evidence that is both 
new and material.  It is not cumulative or redundant of the 
evidence previously of record and it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, it establishes that the veteran has a current 
bilateral foot disability to include some disorders 
(bilateral shortening of the 4th toe and 'plantar like' 
warts) that were similarly noted in service.  When the 
veteran's original claim was denied, the evidence failed to 
show the presence of a current bilateral foot disability much 
less a chronic bilateral foot disability that might be 
etiologically related to his service.  Therefore, it is 
sufficient to raise a reasonable possibility of 
substantiating the claims.  Accordingly, reopening of the 
veteran's claims for service connection for left foot and 
right foot disabilities is warranted. 


ORDER

Having determined that new and material evidence has been 
received, reopening of the claim for entitlement to service 
connection for hepatitis C is granted.

Having determined that new and material evidence has been 
received, reopening of the claim for entitlement to service 
connection for a left foot disability is granted.

Having determined that new and material evidence has been 
received, reopening of the claim for entitlement to service 
connection for a right foot disability is granted.


REMAND

Degenerative Changes of the Lower Back

At the hearing, the veteran testified that the onset of his 
current back problems occurred during service.  The service 
medical records show that in February 1968 the veteran 
complained of back pain and reported a history of a back 
injury.  The veteran was referred to orthopedics with a 
provisional diagnosis of back pain with no physical findings.  
No subsequent diagnosis was noted.  The October 1968 
separation examination report indicates that the veteran's 
spine was clinically evaluated as normal, but on the Report 
of Medical History, the veteran reported a positive response 
to the question of whether he ever had or had now back 
trouble of any kind.  It was noted that the veteran reported 
that he had sustained a back strain.  An undated Report of 
Medical History shows that the veteran reported that he had 
worn a brace or back support.  In response to the question of 
whether he ever treated himself for an illness, he indicated 
that he had treated himself for back pains.  

After service, VA treatment records dated from July 2002 to 
September 2004 show that the veteran complained of chronic 
low back pain.  A November 2003 radiology report notes that 
X-rays of the lumbar spine revealed mild degenerative changes 
that involved the sacroiliac joints.  A December 2004 private 
medical report on a magnetic resonance image (MRI) of the 
lumbar spine notes an impression of multilevel degenerative 
disc changes seen at L4-5 and L5-S1.    

The Board finds that it is necessary to provide the veteran a 
medical examination and to obtain a medical opinion because 
the record contains evidence of a currently diagnosed low 
back disability, the service medical records show complaints 
of low back pain, the lay testimony from the veteran 
indicates that the claimed low back disability may be related 
to symptoms reported on during service, and the record 
contains no competent medical evidence that the current low 
back disability is etiologically related to service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

The Board also notes that additional records of VA treatment 
may be available. Specifically, the veteran testified during 
the hearing that while records of treatment he reportedly 
received from private physicians soon after his separation 
from service were unavailable, he did reportedly also receive 
treatment from the Columbia VAMC for his back [feet and legs] 
around 1970.  The procurement of such pertinent medical 
records is required given that the identified records would 
be in VA's custody, if available.  


PTSD

The record reflects that the only potentially verifiable 
stressor event that the veteran has described is a mortar 
attack his unit reportedly sustained during his second tour 
of duty in the Republic of Vietnam.  The veteran testified 
that he was in a "Lark unit, amphibious unit" on Runder 
Beach when they came in close proximity to a mortar attack in 
April or May of 1968.  He maintained that he and his comrades 
sustained "little shrapnel wounds."  As the veteran has 
come forth with more complete details of an alleged stressor, 
an attempt should be made to verify the claimed stressor with 
reference to these additional details.

The medical evidence shows that the veteran has received VA 
mental health treatment and records show a diagnosis of PTSD 
associated with the veteran's military service, presumably 
based on the veteran's self-reported history.  The medical 
records showing a diagnosis of PTSD, however, do not provide 
the detailed information required to show that the veteran 
meets the criteria for a diagnosis of PTSD under the DSM-IV 
[American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition].  
Thus, VA's duty to assist also includes obtaining an 
examination to determine whether the veteran has PTSD due to 
a service stressor.

Left Leg and Right Leg Disabilities 

The veteran contends that the onset of his current leg 
problems occurred during service.  

The service medical records show that on the Report of 
Medical History that accompanied the November 1965 service 
enlistment examination report, the veteran reported a 
positive response to the question of whether he ever had or 
had now cramps in his legs.  No bilateral leg disorder, 
however, was clinically identified.  An August 1967 record 
notes that the veteran complained of pain in his legs.  The 
physical examination was unremarkable.  The October 1968 
separation examination report shows that the veteran's lower 
extremities were clinically evaluated as normal, but the 
Report of Medical History indicates that the veteran reported 
that he experienced cramps in his legs when he marched. 

After service, VA treatment records dated from July 2002 to 
September 2004 show that the veteran complained of chronic 
low back pain that radiated down both legs, and of pain in 
his hips.  A May 2004 radiology report indicates that the 
veteran has arthritic changes in his right and left hips.  

The Board finds that it is necessary to provide the veteran a 
medical examination and obtain a medical opinion because the 
record contains evidence of a currently diagnosed hip 
disability and recurrent symptoms of radiating leg pain, 
service medical records show complaints of leg cramps and 
pain in service, lay testimony from the veteran indicates 
that the claimed bilateral leg disability may be related to 
symptoms reported on during service, and the record contains 
no competent medical evidence that any current bilateral leg 
disability is etiologically related to service or secondary 
to any current low back disorder.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Hepatitis C and Left Foot and Right Foot Disabilities

For similar reasons, the Board finds that the veteran should 
be afforded appropriate VA examinations to determine if his 
hepatitis C or any currently present foot disorder is 
etiologically related to service.

TDIU

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as a grant of service connection 
for any of the remanded issues could affect the outcome of 
that issue.  Accordingly, it is considered to be inextricably 
intertwined with the service connection claims and a decision 
on that issue is deferred pending the outcome of the Board's 
remand.

Accordingly, this appeal is remanded to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should obtain 
copies of all relevant VA medical records 
from the Columbia VAMC that have not 
already been associated with the claims 
file pertaining to treatment the veteran 
reportedly received for his back, legs, 
and feet for the period since the 
veteran's separation from service in 
November 1968.  The search should include 
any archived or retired records.  

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed low 
back disability.  Based upon the 
examination results and the review of the 
claims folder, the examiner should state 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's low back disability is related 
to his military service.  The rationale 
for the opinion must also be expressed. 

3.  The RO or the AMC should prepare a 
summary of the veteran's alleged in-
service stressful experience of exposure 
to a mortar attack in April or May of 
1968.  This summary, along with a copy of 
the veteran's DD Form 214 and his service 
personnel records should be sent to the 
United States Army and Joint Services 
Records Research Center (JSRRC).  JSRRC 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressor.

4.  If, and only if, the RO or the AMC 
determines that the veteran was exposed 
to a combat stressor or a verified 
stressor, the veteran should be scheduled 
for a VA psychiatric examination in order 
to determine whether any combat stressor 
or verified stressor event in service has 
resulted in PTSD under the diagnostic 
criteria of the DSM-IV.  The examiner 
must review the claims file before 
completing the examination report.  A 
diagnosis of PTSD under the DSM-IV 
criteria should be made or ruled out.  If 
PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  The 
rationale for all opinions expressed 
should be set forth by the examiner.

5.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed left 
leg and right leg disabilities.  Based 
upon the examination results and the 
review of the claims folder, the examiner 
should state an opinion with respect to 
each currently present disorder of either 
leg as to whether there is a 50 percent 
or better probability that the disorder 
is related to his military service, or to 
any low back disability.  The rationale 
for the opinion should be expressed. 

6.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hepatitis C.  

The examiner should be instructed that 
the veteran reported having used drugs, 
including inhalational opiates, and 
reports having shared needles in service.  

The examiner should be instructed that 
the veteran reported having engaged in 
unprotected sex in multiple encounters.  

The examiner should be instructed to 
accept as true the veteran's account of 
having been administered inoculations in 
service, although not specifically shown 
in the record.  

The examiner must review the veteran's 
claims folder.  

The examiner is asked to state an opinion 
as to whether there is a 50 percent or 
better probability that the veteran's 
hepatitis C is related to any incident of 
his military service.  The rationale for 
the opinion should be expressed. 

7.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all left foot and 
right foot abnormalities present.  The 
examiner should specifically identify any 
foot abnormalities that are congenital or 
developmental defects.  Based upon the 
examination results and the review of the 
claims folder, the examiner should state 
an opinion with respect to each currently 
present acquired foot disorder is related 
to his military service.  The rationale 
for all opinions expressed must also be 
provided. 

8.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

9.  Then, the RO or the AMC should 
readjudicate the veteran's claims on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


